—In a proceeding pursuant to CPLR article 78 to review determinations of the respondent Commissioner of the New York State Department of Social Services, dated January 27, 1993, and April 19, 1993, made after fair hearings, that the respondent Commissioner of the New York State Department of Social Services lacked jurisdiction to grant the requests of the petitioners Josephine Russo and Ruth Holton, respectively, for retroactive payments on behalf of foster children no longer residing with them, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Brucia, J.), entered December 23, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioners, as the providers of foster care rather than the recipients thereof, do not have standing to seek administrative review of the adequacy of foster care payments that were made on behalf of children who no longer reside with them (see, Matter of Burgess v Sabol, 218 AD2d 736; Matter of Tobias v Bane, 218 AD2d 743). Accordingly, the Supreme Court properly dismissed the petition.
The petitioners’ remaining contentions are without merit. Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.